[Cite as In re D.C., 2020-Ohio-5112.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 IN RE: D.C.                                    JUDGES:
                                                Hon. William B. Hoffman, P.J.
                                                Hon. Patricia A. Delaney, J.
                                                Hon. Earle E. Wise, Jr., J.

                                                Case No. 2020CA00093


                                                O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Stark County Court of
                                                Common Pleas, Family Court Division,
                                                Case No. 2020JCV0211


 JUDGMENT:                                      Affirmed, in part; Reversed, in part, and
                                                Remanded

 DATE OF JUDGMENT ENTRY:                        October 28, 2020


 APPEARANCES:


 For Appellee                                   For Appellant

 BRANDON J. WALTENBAUGH                         AARON KOVALCHIK
 Stark County Department of                     116 Cleveland Ave., N.W.
 Job and Family Services                        Suite #808
 402 – 2nd Street, S.E.                         Canton, Ohio 44702
 Canton, Ohio 44702
Stark County, Case No. 2020CA00093                                                        2


Hoffman, P.J.
       {¶1}   Appellant Tasha Reeves (“Mother”) appeals the May 28, 2020 Judgment

Entry and Findings of Fact and Conclusions of Law entered by the Stark County Court of

Common Pleas, Family Court Division, which terminated her rights and responsibilities

with respect to her minor child (“the Child”), and granted permanent custody of the Child

to appellee Stark County Department of Job and Family Services (“SCDJFS”).

                           STATEMENT OF THE CASE AND FACTS

       {¶2}   On March 3, 2020, SCDJFS filed a Complaint, alleging the Child was

dependent and/or neglected. The Complaint requested permanent custody be awarded

to SCDJFS. SCDJFS filed the Complaint due to concerns relative to Mother’s extensive

history with SCDJFS which included multiple court involvements resulting in Mother’s

losing permanent custody of her four other children and Mother’s recent involvement with

children services in the state of Michigan regarding her ability to safely parent the Child.

The Complaint also noted the concerns which gave rise to the actions involving Mother’s

four other children centered on Mother exposing the children to sexual offenders, failing

to protect the children from sexual abuse, deplorable home conditions, Mother’s mental

health issues, and her faulty decision making.         In addition, despite ten years of

involvement with SCDJFS, Mother had not improved her parenting skills and was still

struggling with the same chronic issues. Mother was unable to meet the Child’s needs

and unable to maintain a sanitary and safe home environment.

       {¶3}   Prior to the filing of the instant Complaint, SCDJFS worked with Mother and

the Child on a non-court basis, which included Goodwill home based services. The

Goodwill parenting coach reported concerns with Mother’s ability to maintain a

consistently clean home, failure to keep negative people out of the home, the keeping of
Stark County, Case No. 2020CA00093                                                        3


multiple animals in the home and not cleaning up animal feces which littered the floors

throughout the home, and leaving dangerous items such as lighters within the Child’s

reach.

         {¶4}   Following a shelter care hearing, the trial court placed the Child in the

emergency temporary custody of SCDJFS. The trial court scheduled the matter for trial

on May 18, 2020. Upon Mother’s request, the trial court continued the trial until May 28,

2020.

         {¶5}   Shawn Miller, the ongoing caseworker assigned to the family, testified he

had worked with Mother for approximately a year and a half to two years, which included

the Child and his two siblings. Miller indicated Mother had an extensive history with

SCDJFS as well as children services in the state of Michigan. Child protective services

in Michigan began investigating Mother in 2017, due to concerns Mother was exposing

the Child to domestic violence and sexual offenders, and Mother’s home did not have hot

water. The state of Michigan did not file a formal complaint relative to the Child as Mother

moved to Ohio. Miller noted SCDJFS was granted permanent custody of the Child’s two

siblings on February 27, 2020 (Case Nos. 2017JCV01236 and 2017JCV01237), and

Mother’s two oldest children in 2010.

         {¶6}   Miller testified SCDJFS opened the 2017 cases due to concerns

surrounding Mother’s lack of boundaries, her allowing inappropriate individuals to come

and go in the home, the home conditions, and Mother’s use of physical punishment.

Mother completed a parenting evaluation at Northeast Ohio Behavioral Health as part of

her case plan services in the 2017 cases. The results of the evaluation revealed Mother

was in the below average range for intellect. The evaluator diagnosed Mother with Major
Stark County, Case No. 2020CA00093                                                       4


Depressive Disorder, Recurrent, and recommended Mother engage in comprehensive

mental health treatment, successfully complete Goodwill parenting education, and obtain

and maintain appropriate housing and employment. Mother was inconsistent in her

mental health treatment and was unwilling to consider medication for her mental health

issues.

         {¶7}   Following the 2017 cases, Mother agreed to work a non-court case with

SCDJFS. The non-court case required Mother to engage in Goodwill Parenting home-

based services as well as mental health treatment for herself and counseling for the Child.

After Mother tested positive for cocaine, a safety plan was implemented.           Mother

repeatedly told Miller she planned to move to Michigan with the Child.          All of the

professionals working with the family had concerns about Mother’s ability to care for the

Child.

         {¶8}   Kimberly Gabel, an SCDJFS caseworker, accompanied Miller to four home

visits. Gabel recalled, when she and Miller entered the Child’s bedroom during a home

visit in January, 2020, “the smell of marijuana truly punched us in the face to which we

had to step back because it was so strong.” Gabel and Miller observed two mattresses

in the room. A man was lying on one of the mattresses and a device for smoking

marijuana was on the other mattress.

         {¶9}   On February 28, 2020, Gabel presented at Mother’s home to investigate a

report regarding bruising observed on the Child. The report noted the Child had disclosed

Mother had caused the bruising. Gabel recalled Mother behaved erratically throughout

the visit. Mother refused to participate in an anger management program. Mother also

refused to take medication for her mental health issues despite acknowledging she had
Stark County, Case No. 2020CA00093                                                        5


been diagnosed with depressive symptoms and bipolar disorder.              The Child also

disclosed he suffered burns after oil was dumped on him.

       {¶10} April Bergert, the Goodwill parenting instructor assigned to the family,

testified she worked with Mother through the Goodwill Parenting Home-Based Program

as part of the case plan in the 2017 cases. Bergert noted Mother made “very limited

progress” and did not successfully complete the program. Bergert stopped working with

Mother in October, 2019, after Mother tested positive for cocaine. Bergert began working

with Mother again in January, 2020.

       {¶11} The concerns Bergert had during her first involvement with Mother

remained. Mother continued to allow inappropriate individuals in and out of the home,

including strangers. Mother was unable to maintain a clean home as evidenced by the

animal feces found throughout the residence.         Although Bergert addressed these

concerns with Mother on multiple occasions, Mother failed to make any noticeable

improvements. Mother informed Bergert it would be easier to return to Michigan and

avoid “certain situations”. Bergert also noted the Child was “very dirty, he had black feet,

he wasn’t wearing any clothes, there was [sic] multiple hygienic situations that were not

addressed by [Mother].” Tr. at 71.

       {¶12} Caseworker Chelsea Weigand, who was assigned to the family on March

27, 2020, testified the Child has special needs. The Child sees a counselor and is

prescribed medication. The Child displays aggressive behaviors. Currently, the Child is

placed in a foster home with two of his siblings. He is bonded with the foster family and

his siblings. The foster parents are open to adopting the Child and his siblings. Weigand

noted there were no appropriate relatives to care for the Child. When the Child was first
Stark County, Case No. 2020CA00093                                                        6


placed in SCDJFS custody, he was not toilet trained, but as of the date of the permanent

custody hearing, the Child was using the toilet. The Child’s behaviors had improved

during his placement.

          {¶13} After the presentation of evidence, SCDJFS rested its case “as to

adjudication as well as the grounds for PC1”. Tr. at 74. Mother moved to dismiss the

complaint, arguing SCDJFS failed to prove the Child was dependent. The trial court

denied Mother’s motion, and proceeded with the best interest portion of the hearing.

          {¶14} Mother testified on her own behalf. She stated she was working at Kentucky

Fried Chicken. Mother indicated she had tested clean for all substances since 2019. She

is currently engaged in counseling through Summit Psychological, and noted the Child

was also in counseling. On cross-examination, Mother admitted she had lost permanent

custody of four other children. She also acknowledged she had issues with appropriate

parenting dating back to when she first became a mother.

          {¶15} Mary Lou Sekula, the guardian ad litem for the Child, offered a statement to

the court. Sekula stated she had been involved with Mother for over two years, including

during the 2017 cases. The guardian noted the Child was not toilet trained when he was

removed from Mother’s home, but the foster mother was able to toilet train him within

three weeks.1 Sekula added the Child’s behavior are “substantially better” in foster care.

The guardian added she believed permanent custody was in the Child’s best interest.

          {¶16} Via Judgment Entry filed May 28, 2020, the trial court terminated Mother’s

parental rights, privileges, and responsibilities with respect to the Child and granted




1   The Child was approximately 4 ½ years old when he was removed from Mother’s care.
Stark County, Case No. 2020CA00093                                                     7


permanent custody of the Child to SCDJFS. The trial court issued a nunc pro tunc entry

on June 3, 2020, to correct typographical errors in the May 28, 2020 Judgment Entry.

      {¶17} It is from this judgment entry Mother appeals, raising the following

assignments of error:



             I.   THE   TRIAL    COURT    COMMITTED       PLAIN    ERROR     BY

      PROCEEDING         TO     THE   DISPOSITIONAL      PORTION      OF   THE

      PERMANENT CUSTODY TRIAL PRIOR TO MAKING A FINDING

      REGARDING THE ADJUDICATION OF THE MINOR CHILD.

             II. THE JUDGMENT OF THE TRIAL COURT THAT THE MINOR

      CHILD IS A DEPENDENT CHILD IS AGAINST THE MANIFEST WEIGHT

      AND SUFFICIENCY OF THE EVIDENCE.

             III. THE JUDGMENT OF THE TRIAL COURT THAT THE MINOR

      CHILD CANNOT AND SHOULD NOT BE PLACED WITH APPELLANT AT

      THIS TIME OR WITHIN A REASONABLE PERIOD OF TIME WAS

      AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE

      EVIDENCE.

             IV. THE JUDGMENT OF THE TRIAL COURT THAT THE BEST

      INTEREST OF THE MINOR CHILD WOULD BE SERVED BY THE

      GRANTING      OF    PERMANENT       CUSTODY       WAS    AGAINST     THE

      MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE.
Stark County, Case No. 2020CA00093                                                        8


       {¶18} This case comes to us on the expedited calendar and shall be considered

in compliance with App. R. 11.2(C).

                                              I

       {¶19} In her first assignment of error, Mother submits the trial court committed

plain error by proceeding to the dispositional portion of the permanent custody hearing

prior to making a finding regarding the adjudication of the child.

       {¶20} R.C. 2151.35(B)(1) provides, in pertinent part:



              If the court at an adjudicatory hearing determines that a child is an

       abused, neglected, or dependent child, the court shall not issue a

       dispositional order until after the court holds a separate dispositional

       hearing. The court may hold the dispositional hearing for an adjudicated

       abused, neglected, or dependent child immediately after the adjudicatory

       hearing if all parties were served prior to the adjudicatory hearing with all

       documents required for the dispositional hearing. The dispositional hearing

       may not be held more than thirty days after the adjudicatory hearing is held.

       The court, upon the request of any party or the guardian ad litem of the

       child, may continue a dispositional hearing for a reasonable time not to

       exceed the time limits set forth in this division to enable a party to obtain or

       consult counsel.



       {¶21} Juv. R. 34(A) provides, in pertinent part:
Stark County, Case No. 2020CA00093                                                      9


             Where a child has been adjudicated as an abused, neglected, or

      dependent child, the court shall not issue a dispositional order until after it

      holds a separate dispositional hearing. The dispositional hearing for an

      adjudicated abused, neglected, or dependent child shall be held at least

      one day but not more than thirty days after the adjudicatory hearing is held.

      The dispositional hearing may be held immediately after the adjudicatory

      hearing if all parties were served prior to the adjudicatory hearing with all

      documents required for the dispositional hearing and all parties consent to

      the dispositional hearing being held immediately after the adjudicatory

      hearing. (Emphasis added).



      {¶22} The plain language of R.C. 2151.35(B)(1) demonstrates the statute is

inconsistent with Juv.R. 34(A). R.C.     2151.35(B)(1) allows a trial court to “hold the

dispositional hearing for an adjudicated * * * dependent child immediately after the

adjudicatory hearing if all parties were served prior to the adjudicatory hearing with all

documents required for the dispositional hearing.” By contrast, Juv .R. 34(A) is stricter

because it also requires “all parties consent to the dispositional hearing being held

immediately after the adjudicatory hearing.”

      {¶23} It is well-established, in instances of procedural conflict, Juvenile Rules,

which were prepared and submitted by the Ohio Supreme Court to the legislature, must

control over inconsistent statutory provisions purporting to govern procedural

matters. See, In re Vickers Children, 14 Ohio App. 3d 201, 470 N.E.2d 438 (1983); In re

Jones, 29 Ohio App. 3d 176, 504 N.E.2d 719 (1985)
Stark County, Case No. 2020CA00093                                                        10


       {¶24} In the case at bar, while the parties may have been served before the

permanent custody hearing with all the documents required for the hearing, there is no

evidence in the record Appellant consented to the dispositional hearing being held

immediately after the adjudicatory hearing. As such, we find the trial court did not comply

with Juv.R.   34(A).     Accord,    In   re   Malone,   178 Ohio App. 3d 219, 2008–Ohio–

4412, 897 N.E.2d 672 ¶ 22. A trial court's failure to bifurcate proceedings, as required

both by R.C. 2151.35(B)(1) and Juv.R. 34(A), constitutes reversible error. In re Baby Girl

Baxter, 17 Ohio St. 3d 229, 233 (1985).

       {¶25} Mother’s first assignment of error is sustained.

                                                 II

       {¶26} In her second assignment of error, Mother maintains the trial court’s finding

the Child is a dependent child was against the manifest weight of the evidence and based

upon insufficient evidence. We disagree.

       {¶27} “[A] trial court's adjudication of a child as abused, neglected, or dependent

must be supported by clear and convincing evidence.” In re R.R., 5th Dist. Richland App.

No. 17CA03, 2017-Ohio- 5729 (Citation omitted); R.C. 2151.35; Juv.R. 29. Clear and

convincing evidence is that which produces “in the mind of the trier of fact a firm belief or

conviction as to the facts sought to be established.” In Re: Adoption of Holcomb, 18 Ohio

St.3d 361, 368, 481 N.E.2d 613 (1985), quoting Cross v. Ledford, 161 Ohio St. 469, 120
N.E.2d 118 (1954). When this Court reviews an adjudication to determine whether the

judgment is supported by clear and convincing evidence, we must determine whether the

trier of fact had sufficient evidence before it to satisfy the clear and convincing degree of
Stark County, Case No. 2020CA00093                                                   11


proof. In Re: Christian, 4th Dist. Athens No. 04CA10, 2004–Ohio–3146 (Citations

omitted).

      {¶28} R.C. 2151.04 defines “dependent child” as any child:



             Who is homeless or destitute or without adequate parental care,

      through no fault of the child's parents, guardian, or custodian;

             Who lacks adequate parental care by reason of the mental or

      physical condition of the child's parents, guardian, or custodian;

             Whose condition or environment is such as to warrant the state, in

      the interests of the child, in assuming the child's guardianship;

             To whom both of the following apply:

             The child is residing in a household in which a parent, guardian,

      custodian, or other member of the household committed an act that was the

      basis for an adjudication that a sibling of the child or any other child who

      resides in the household is an abused, neglected, or dependent child.

             Because of the circumstances surrounding the abuse, neglect, or

      dependency of the sibling or other child and the other conditions in the

      household of the child, the child is in danger of being abused or neglected

      by that parent, guardian, custodian, or member of the household.



      {¶29} A finding of dependency under R.C. 2151.04 focuses on whether the child

is receiving proper care and support. In re Walling, 1st Dist. No. C-050646, 2006-Ohio-

810, ¶ 16, citing, In re Bibb, 70 Ohio App. 2d 117, 120, 435 N.E.2d 96 (1980). Therefore,
Stark County, Case No. 2020CA00093                                                         12


the determination must be based on the condition or environment of the child, not the fault

of the parents. In re Bishop, 36 Ohio App. 3d 123, 124, 521 N.E.2d 838 (5th Dist. 1987); In

re Birchfield, 51 Ohio App. 3d 148, 156, 555 N.E.2d 325 (4th Dist. 1988). “That being said,

a court may consider a parent's conduct insofar as it forms part of the child's environment.

See In re Burrell, 58 Ohio St. 2d 37, 39, 388 N.E.2d 738 (1979). The parent's conduct is

significant if it is demonstrated to have an adverse impact on the child sufficient to warrant

state intervention.” In re Ohm, 4th Dist. Hocking No. 05CA1, 2005-Ohio-3500 at ¶

21. See, also, In re Colaner, 166 Ohio App. 3d 355, 360, 2006-Ohio-2404, 850 N.E.2d
794, 798, ¶ 26.

         {¶30} We find the trial court’s finding the Child was dependent is supported by

clear and convincing evidence. The evidence presented at the hearing, as set forth in our

Statement of the Case and Facts, supra, establishes the Child meets the definition of

“dependent child” under R.C. 2151.04(D). First, the Child was “residing in a household

in which a parent * * * household committed an act that was the basis for an adjudication

that a sibling of the child or any other child who resides in the household is an abused,

neglected, or dependent child.” R.C. 2151.04(D)(1). Further, the same “circumstances

surrounding the abuse, neglect, or dependency of the sibling * * * [remain and] the child

is in danger of being abused or neglected by that parent, guardian, custodian, or member

of the household.” R.C. 2151.04(D)(2).

         {¶31} Based upon the foregoing, we overrule Mother’s second assignment of

error.
Stark County, Case No. 2020CA00093                                                         13


                                               III, IV

       {¶32} In light of our disposition of Mother’s first assignment of error, we find

Mother’s third and fourth assignments of error to be premature.

       {¶33} The judgment of the Stark County Court of Common Pleas, Family Court

Division, is affirmed, in part, reversed, in part, and remanded for the trial court to conduct

a dispositional hearing.




By: Hoffman, P.J.
Delaney, J. and
Wise, Earle, J. concur